REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention states that there is a handle located on the proximate end of the probe and the transducer on the distal end of the probe.  Having the strain gauge located specifically adjacent the handle and thus proximally on the probe and not directly in the same location as the transducer and in a grid pattern is seen as none obvious over the prior art of record.  The prior art only measures strain by force directly applied to the transducer and sensors.  The location and the mechanical arrangement of the strain sensor, therefore is seen as allowable with the medical instrument. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793